      HEATHER E. WILLIAMS, #122664
1     Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      linda.allison@fd.org
5
6     Attorney for Defendant
      CASEY SHARP
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           )   Case No. 2:18-PO-00456-CKD
                                                         )
11                    Plaintiff,                         )   STIPULATION AND ORDER TO VACATE
                                                         )   STATUS CONFERENCE
12   vs.                                                 )
                                                         )
13   CASEY SHARP,                                        )
                                                         )   DATE: February 21, 2019
14                    Defendant.                         )   TIME: 9:30am
                                                         )   JUDGE: Hon. Carolyn K. Delaney
15                                                       )
16
17
              The Federal Public Defender’s Office through Linda Allison, counsel for defendant
18
      Casey Sharp, and the United States Attorney through its respective counsel Eric Chang hereby
19
      stipulate to continue the status conference scheduled for February 21, 2019 at 9:30 a.m, until
20
      March 21, 2019 at 9:30 a.m.
21
              Mr. Sharp has been in contact with and is represented by the Federal Public Defender’s
22
      Office. At this time, Mr. Sharp and defense counsel require additional time to discuss and
23
      prepare this case.
24
25    ///
26    ///
27
      ///
28
      ///
     Stipulation and Order to Vacate Status Conference
1             In light of the fact that Mr. Sharp has been in contract with the Federal Defender’s Office,
2
      the parties request that the status conference be continued.
3
4                                                        Respectfully submitted,
5
      DATE: February 20, 2019
6                                                        HEATHER E. WILLIAMS
                                                         Federal Defender
7
                                                         /s/ Linda Allison
8                                                        LINDA ALLISON
9                                                        Assistant Federal Defender
                                                         Attorney for Casey Sharp
10
      DATED: February 20, 2019                           McGREGOR W. SCOTT
11                                                       United States Attorney
12
                                                         /s/ Eric Chang
13                                                       ERIC CHANG
                                                         Special Assistant United States Attorney
14                                                       Attorney for Plaintiff
15
                                                         ORDER
16
17            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

18    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

19    its order. The Court specifically finds that the ends of justice are served by continuing the

20    currently scheduled status conference until the next Veterans’ Court calendar

21            It is ordered the February 21, 2019 status conference shall be continued until March 21,

22    2019 at 9:30 a.m. before Judge Delaney.

23
24    Dated: February 20, 2019

25
26
27
28

     Stipulation and Order to Vacate Status Conference
